

115 HR 741 IH: Rural Hospital Regulatory Relief Act of 2017
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 741IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Ms. Jenkins of Kansas (for herself, Mr. Loebsack, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for a permanent extension of the
			 enforcement instruction on Medicare supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals.
	
 1.Short titleThis Act may be cited as the Rural Hospital Regulatory Relief Act of 2017. 2.Permanent extension of enforcement instruction on Medicare supervision requirements for outpatient therapeutic services in critical access and small rural hospitals (a)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
				
					(t)Permanent extension of enforcement instruction on supervision requirements for outpatient
 therapeutic services in critical access and small rural hospitalsOn and after January 1, 2017, the Secretary shall continue to apply the enforcement instruction described in the notice of the Centers for Medicare & Medicaid Services entitled Enforcement Instruction on Supervision Requirements for Outpatient Therapeutic Services in Critical Access and Small Rural Hospitals for CY 2013, dated November 1, 2012 (providing for an exception to the restatement and clarification under the final rulemaking changes to the Medicare hospital outpatient prospective payment system and calendar year 2009 payment rates (published in the Federal Register on November 18, 2008, 73 Fed. Reg. 68702 through 68704) with respect to requirements for direct supervision by physicians for therapeutic hospital outpatient services), as previously extended under section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112 and section 16004(a) of the 21st Century Cures Act (Public Law 114–255)..
 (b)Repeal of required reportSection 16004 of the 21st Century Cures Act (Public Law 114–255) is amended by striking subsection (b).
			